DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 31 December 2018 and 2 March 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “…to obtain the calibration base electrical signal” which lacks antecedent basis within the claim.
For examination purposes, the examiner will interpret that the claim should depend from claim 2 since claim 2 provides antecedent basis for the claimed calibration base electrical signal.
Claim 11 is rejected due to its dependency from claim 10.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (CN 104637447 A).

Regarding claim 1, Meng et al. disclose an image display drive device, comprising:
a detection circuit, configured to obtain an electrical compensation data signal of a display panel (Figure 2, acquisition module 21 and conversion module 22 and Figure 1, steps 101 and 102 and paragraphs [0044]-[0045] and [0057]); and
a data superposition circuit, configured to superpose the electrical compensation data signal and an initial driving data signal so as to obtain a compensated driving data signal (Figure 2, adding module 24 and Figure 1, step 104 and paragraphs [0047] and [0059]).

Regarding claim 8, Meng et al. disclose the drive device according to claim 1, further comprising a data driving circuit,
wherein the data driving circuit is configured to convert the compensated driving data signal of the display panel into an analog signal suitable to drive the display panel (Paragraph [0092], 22 is in the data driving circuit).

Regarding claim 9, Meng et al. disclose a display device, comprising: the drive device according to claim 1 (Figure 2) and a display panel electrically connected to the drive device (Figure 4),


Regarding claim 12, this claim is rejected under the same rationale as claim 1.

Allowable Subject Matter

Claims 2-7 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claims 2 and 13 is that the claims each similarly recite “…obtain(ing) a calibration base electrical signal and a detection electrical signal of the display panel and to obtain(ing) the electrical compensation data signal of the display panel based on the calibration base electrical signal and the detection electrical signal” which, in combination with the other reicted features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Meng et al. (CN 104637447 A); Park (US 2015/0187278); Lee et al. (US 2015/0042694); Reddy et al. (US 2006/0007249); Zhang et al. (US .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
12 May 2021